DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 and 02/03/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shima (English Translation of JP2005288756) in view of Hosokawa (US 10,486,375). 
	Regarding claim 1, Shima teaches a method of manufacturing a composite material molded product, the method comprising:
disposing a laminate of prepregs (Figure 2, item 4 and Page 1) in a cavity between an outer mold and an inner mold of a mold main body; 
disposing in the cavity a core (Figure 2, item 2) and a pressure distributor (Figure 2, item 5) that distributes a pressing force and is disposed in contact with the laminate ( Figure 2 and 5 and Page 3);
sealing the cavity (Figure 3-5); 
heating the prepregs (Page 3); and
curing the laminate (Page 3 and 4).

Shima teaches the composite material molded article is in the form of a C-shaped substrate (Figure 2). 

Shima does not teach disposing in the cavity an expansion core that expands itself and a pressure distributor that distributes pressing force due to the expansion of the expansion core the mold main body including the outer mold and inner mold; heating the mold main body including the outer mold and the inner mold without pressing to expand the expansion core; and during the curing, pressing force due to expansion of the expansion core is distributed by the pressure distributor. 

Hosokawa teaches a method for manufacturing a C-shaped composite material molded product, the method comprising: 
disposing a reinforcement material in a cavity between an outer mold (Figure 6, item 3) and an inner mold (Figure 6, item 10) of a mold main body; 
disposing in the cavity an expansion core that expands by itself (Figure 6, item 14 and Col 9, Ln 19-32) and a pressure distributor that distributes pressing force due to expansion of the expansion core (Figure 6, item 6 and Col 11, Ln 37-61; Col 11, Ln 61- Col 12, Ln 15), wherein the pressure distributor is disposed in contact with the reinforcement material (Figure 6); 
sealing the cavity (Figure 6 and Col 12, Ln 9-15); 
injecting resin for impregnating the reinforcement material to form a laminate (Figure 6);
heating the mold main body including the outer mold and the inner mold without pressing to expand the expansion core (Figure 7a-7c; Col 11, Ln 61- Col 12, Ln 15; and Col 12, Ln 31-48); and 
curing the laminate, wherein during the curing, pressing force due to expansion of the expansion core is distributed by the pressure distributor (Figure 7a-7c; Col 11, Ln 61- Col 12, Ln 15).

Both Shima and Hosokawa are drawn to the same field of endeavor pertaining manufacturing a composite by compressing a C-shaped reinforcement material in a  multi-part mold. It would have been obvious to one of ordinary skill in the art to substitute the multi-part mold of Shima with the multi-part mold of Hosokawa, a functionally equivalent multi-part mold for compressing and curing a resin-impregnated C-shaped composite. One of ordinary skill in the art would have been motivated to incorporate the process of utilizing the mold of Hosokawa, including the step of heating the mold to expand the expansion core, in order to utilize the mold in the process of Shima in view of Hosokawa. 

Regarding claim 2, Shima teaches a method of manufacturing a composite material molded product, the method comprising:
disposing a laminate of prepregs (Figure 2, item 4 and Page 1) in a cavity between an outer mold and an inner mold of a mold main body; 
disposing in the cavity a core (Figure 2, item 2) and a pressure distributor (Figure 2, item 5) that distributes a pressing force and is disposed in contact with the laminate (Figure 2 and 5 and Page 3);
sealing the cavity (Figure 3-5); 
heating the prepregs (Page 3); and
curing the laminate (Page 3 and 4).

Shima teaches the composite material molded article is in the form of a C-shaped substrate (Figure 2). 

Shima does not teach disposing in the cavity an expansion core that expands itself and a pressure distributor that distributes pressing force due to the expansion of the expansion core the mold main body including the outer mold and inner mold; blowing compressed air into the expansion core to expand the expansion core; and during the curing, pressing force due to expansion of the expansion core is distributed by the pressure distributor. 

Hosokawa teaches a method for manufacturing a C-shaped composite material molded product, the method comprising: 
disposing a reinforcement material in a cavity between an outer mold (Figure 5, item 3) and an inner mold (Figure 5, item 10) of a mold main body; 
disposing in the cavity an expansion core that expands by itself (Figure 5, item 24 and Col 9, Ln 19-32) and a pressure distributor that distributes pressing force due to expansion of the expansion core (Figure 5, item 6 and Col 9, Ln 34-45; Col 10, Ln 57-67), wherein the pressure distributor is disposed in contact with the laminate (Figure 5); 
sealing the cavity (Figure 5); 
blowing compressed air into the expansion core to expand the expansion core; (Col 10, Ln 23-42 and Col 10, Ln 57-67); and 
curing the laminate, wherein during the curing, pressing force due to expansion of the expansion core is distributed by the pressure distributor.

Both Shima and Hosokawa are drawn to the same field of endeavor pertaining manufacturing a composite by compressing a C-shaped reinforcement material in a  multi-part mold. It would have been obvious to one of ordinary skill in the art to substitute the multi-part mold of Shima with the multi-part mold of Hosokawa, a functionally equivalent multi-part mold for compressing and curing a resin-impregnated C-shaped composite. One of ordinary skill in the art would have been motivated to incorporate the process of utilizing the mold of Hosokawa in the process of Shima in view of Hosokawa, including blowing compressed air into the expansion core. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/           Examiner, Art Unit 1745